Case 3:20-cv-01524-DMS-MDD Document 22 Filed 05/21/21 PageID.546 Page 1 of 2



  1   Kevin M. Zietz, Esq. (SBN 186244)
      E-mail: kevin@zietzlaw.com
  2   LAW OFFICES OF KEVIN M. ZIETZ, PC
      16055 Ventura Boulevard, Suite 650
  3   Encino, California 91436
      Tel: (818) 981-9200
  4   Fax: (818) 981-9201
  5   Todd Krauss, Esq. (SBN 187991)
      E-mail: todd@tkrausslaw.com
  6   LAW OFFICES OF TODD KRAUSS, APC
      16055 Ventura Boulevard, Suite 650
  7   Encino, California 91436
      Tel: (818) 981-1007
  8   Fax: (818) 322-3901
  9   Attorneys for Plaintiff,
      JEFFREY KOPICKO
 10
 11                         UNITED STATES DISTRICT COURT
 12                       SOUTHERN DISTRICT OF CALIFORNIA
 13
 14   JEFFREY KOPICKO,                        Case No. : 3:20-cv-01524-DMS-MDD
 15                    Plaintiff,            ORDER
 16   v.
                                             Judge: Hon. Dana M. Sabraw
 17   ANTHEM LIFE INSURANCE
      COMPANY; BEYOUND                       Complaint Filed August 6, 2020
 18   BENEFITS LIFE SCIENCE
      ASSOCIATION TRUST LONG
 19   TERM DISABILITY PLAN; and
      DOES 1 to 10, Inclusive,
 20
                       Defendants.
 21
 22
 23
               After reviewing the file and motion the court hereby makes the following
 24
 25   order:
 26
 27
 28
                                              -1-
                                      [PROPOSED]    ORDER
Case 3:20-cv-01524-DMS-MDD Document 22 Filed 05/21/21 PageID.547 Page 2 of 2



  1                                        ORDER
  2
            After full review of the Joint Motion and Stipulation;
  3
  4         Good Cause having been shown the Joint Motion and Stipulation for a

  5   Proposed Hearing Date and Procedural Process is hereby granted.
  6
                  1) The paties are to follow Federal Rule of Civil Procedure 52;
  7
  8               2) The parties are to file their opening briefs on June 7, 202;
  9               3) The parties are to file their opposition briefs on June 21, 202;
 10
                  4) The parties are to file their reply briefs on June 28, 2021;
 11
 12               5) The trial date is set for August 9, 2021 at 9:00 am in Courtroom
 13                  13A.
 14
 15
 16               IT IS SO ORDERED.
 17
                  Dated: May
 18               21, 2021
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              -2-
                                      [PROPOSED]    ORDER
